                Case 19-12378-KBO              Doc 138       Filed 10/22/19         Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

                                                         )   Chapter 11
    In re:                                               )
                                                         )   Case No. 19-06741 (RSM)
                                                 1
    Dura Automotive Systems, LLC, et. al.,               )
                                                         )   Judge Randal S. Mashburn
                                      Debtors.           )
                                                         )   Jointly Administered

    NOTICE OF TRANSCRIPT OF STATUS CONFERENCE REGARDING THE ZOHAR
     DEBTORS’ RULE 1014 MOTION HELD IN THE UNITED STATES BANKRUPTCY
                  COURT FOR THE DISTRICT OF DELAWARE

        PLEASE TAKE NOTICE that, on October 17, 2019, Zohar III, Corp., Zohar II 2005-1,
Corp., Zohar CDO 2003-1, Corp., Zohar III, Limited (“Zohar III”), Zohar II 2005-1, Limited
(“Zohar II”), and Zohar CDO 2003-1, Limited (collectively, the “Zohar Debtors”) filed The Zohar
Funds’ Motion for Entry of an Order Pursuant to Bankruptcy Rule 1014(b) Determining That the
Dura Debtors’ Bankruptcy Cases Should Proceed in the District of Delaware (the “1014 Motion”)
in the United States Bankruptcy Court for the District of Delaware (the “Delaware Bankruptcy
Court”), seeking a determination, pursuant to Rule 1014 of the Federal Rules of Bankruptcy
Procedure, that the Chapter 11 cases of the above-captioned debtors and debtors in possession
(collectively, the “Dura Debtors”) should proceed in Delaware.

       PLEASE TAKE FURTHER NOTICE that, also on October 17, 2019, the Delaware
Bankruptcy Court entered an order (the “Order”) (i) permitting this Court to hear and determine
such motions in these Chapter 11 cases that this Court determines, in its sole discretion, are just,
proper, and necessary to avoid immediate and irreparable harm to the Dura Debtors’ estates, (ii)
ordering that no other matters shall proceed before this Court in these Chapter 11 cases, in each
case pending the Delaware Bankruptcy Court’s determination as to the proper venue of these
Chapter 11 cases.

       PLEASE TAKE FURTHER NOTICE that, on October 21, 2019, the Delaware
Bankruptcy Court held a status conference (the “Status Conference”) to discuss scheduling of a
hearing on the 1014 Motion and an appropriate brief schedule. A copy of the transcript of the
Status Conference is attached hereto as Exhibit A.




1
  The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems, LLC
(8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura Operating, LLC
(2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is: 1780 Pond Run, Auburn Hills,
Michigan 48326.
             Case 19-12378-KBO        Doc 138     Filed 10/22/19   Page 2 of 3



       PLEASE TAKE FURTHER NOTICE that, at the Status Conference, the Delaware
Bankruptcy Court set the hearing on the 1014 Motion for November 1, 2019 at 9:30 a.m.
(prevailing Eastern Time) and directed the parties to meet and confer on a briefing schedule.


Dated: October 22, 2019                   WALLER LANSDEN DORTCH & DAVIS, LLP

                                          /s/ John C. Tishler
                                          John C. Tishler (TN 13441)
                                          Katie G. Stenberg (TN 022301)
                                          Tyler N. Layne (TN 033401)
                                          511 Union Street, Suite 2700
                                          Nashville, TN 37219
                                          Telephone: (615) 244-6380
                                          Facsimile: (615) 244-6804
                                          Email: John.Tishler@wallerlaw.com
                                                  Katie.Stenberg@wallerlaw.com
                                                  Tyler.Layne@wallerlaw.com

                                          -and-

                                          YOUNG CONAWAY STARGATT & TAYLOR,
                                          LLP

                                          Robert S. Brady (admitted pro hac vice)
                                          Joseph M. Barry (admitted pro hac vice)
                                          Rodney Square, 1000 North King Street
                                          Wilmington, DE 19801
                                          Telephone: (302) 571-6600
                                          Facsimile: (302) 571-1253
                                          Email: RBrady@ycst.com
                                                 JBarry@ycst.com

                                          Attorneys for the Zohar Funds




                                             2
              Case 19-12378-KBO            Doc 138   Filed 10/22/19   Page 3 of 3



                                  CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing was filed and served via the Court’s

CM/ECF filing and noticing system this 22nd day of October, 2019, to all parties registered to

receive electronic notices in this case.


                                              /s/ John C. Tishler
                                              John C. Tishler
